Citation Nr: 1201174	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate disorder.

5.  Entitlement to service connection for arthritis of major joints other than the knees.

6.  Entitlement to service connection for low back disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1970.  From November 1982 to February 2005, he was a member of the Alabama Army National Guard (ALARNG).

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which-in pertinent part, denied the benefits sought on appeal.

The August 2006 rating decision also granted entitlement to service connection for fracture residuals of the right first metacarpophalangeal joint with a 10 percent rating, effective in June 2005.  The Veteran did not appeal either the assigned initial rating or the effective date.  Hence, that issue is not before the Board and will not be addressed in either the decision or remand below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for a disability and the effective date).  Thus, that issue is not before the Board and will not be addressed in the decision below.  38 C.F.R. § 20.200 (2011).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active service.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active service.  

3.  The Veteran does not have hypertension that is related to service.

4.  The Veteran does not have a prostate disorder that is related to service.  

5.  The Veteran does not have arthritis of a major joint that is related to service.  

6.  The Veteran does not have a back disorder that is related to service.  

7.  The Veteran does not have a left knee disorder that is related to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in active service or during active duty for training (ACDUTRA) or inactive duty for training (IACDUTRA); and neither may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1101(2)(B), 1110, 1112, 1113, 1131, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307, 3.309(a) (2011).

2.  Tinnitus was not incurred in active service or during ACDUTRA or IACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307, 3.309(a).

3.  Hypertension was not incurred in active service or during ACDUTRA or IACDUTRA; and neither may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1101(2)(B), 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307, 3.309(a).

4.  A prostate disorder was not incurred in active service or during ACDUTRA or IACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303.

5.  Arthritis of nonspecific major joints was not incurred in active service or during ACDUTRA or IACDUTRA; and, neither may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1101(2)(B), 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307, 3.309(a).

6.  A low back disorder was not incurred in active service or during ACDUTRA or IACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303.

7.  A left knee disorder was not incurred in active service or ACDUTRA or IACDUTRA; left knee arthritis may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1101(2)(B), 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.303, 3.307, 3.309(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in June 2005 and March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned (in the event service connection is granted).  The Board finds the notice was time and content compliant.  38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the VA examination afforded the Veteran only addressed his right knee disorder; nonetheless, the Board finds no breach of the duty to assist the Veteran.

Documentation in the claims file reflects that the RO made repeat requests of the Veteran to provide or identify medical records related to the disorders for which he was claiming entitlement service connection.  The Veteran, however, relied solely on his personal assertions that he developed the claimed disorders during his years of membership in the ALARNG.  His assertions did not convey a description of symptoms that a lay person is competent to testify to, see 38 C.F.R. § 3.159(a)(2), or assert that a qualified medical professional had rendered diagnoses.  Hence, the Board finds the necessity for a VA examination was not triggered.  See 38 C.F.R. § 3.159(c)(4).
 
The Veteran was provided a reasonable opportunity to participate in the decision on his claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. §§ 3.159(b) and (c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, a sensorineural hearing loss and other certain diseases of the central nervous system, or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Hearing Loss.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.
Although there is no evidence in the claims file that the Veteran is currently diagnosed with a hearing loss, the November 2004 Report Of Medical Examination For an ALARNG Medical Board reflects audiometrics showed the Veteran's left ear manifested an auditory threshold greater than 26 decibels (db) at 2000, 3000, and 4000, Hz.  The right ear exceeded 26 db only at 3000 and 4000 Hz.

The January 1970 Report Of Medical Examination For Pre-Induction audiometrics showed the Veteran's left ear manifested loss of hearing acuity at two of the frequencies used to determine hearing acuity.  The right ear manifested normal hearing.  There are no entries in the service treatment records related to complaints of or treatment for hearing loss.  The Veteran's July 1970 Report Of Medical History for his physical examination at separation reflects that he denied a hearing loss.  The July 1970 Report Of Medical Examination For Separation reflects the audiometrics showed a mild loss of hearing acuity in the right ear at 5 db at all frequencies, compared to 0 in January 1970.  The left ear was essentially the same as in January 1970.  Nonetheless, the Veteran's hearing was normal at the time of his separation from active service.  See 38 C.F.R. § 3.385.

The record is silent as to the Veteran's activities or occupation between July 1970 and January 1971.  In any event, The January 1971 Report Of Medical Examination For Pre-Induction into the ALARNG reflects that audiometrics showed both ears manifested loss of hearing acuity as compared with the audiometrics of July 1970; and, the examiner noted a nondisqualifying hearing loss in Block 74.  The Board notes, however, that the Veteran's hearing was still normal for VA disability purposes.  Id.  Thus, the evidence shows the Veteran did not manifest a qualifying hearing loss within one year of separation from active service, let alone one that had manifested at least to a compensable degree.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  An August 1972 Report Of Medical Examination For ALARNG Annual shows the Veteran's hearing was no worse after a year of ALARNG membership.

In March 2008, along with his substantive appeal (VA Form 9), the Veteran submitted a letter from a battalion administrative officer, Captain B.  Captain B's letter appears to transmit the observations of the unit first sergeant, W.M.C.  Sgt C relates his experience of performing ALARNG duty in an armor unit without hearing protection until OSHA regulations were implemented in 1983 or 1984, and his resulting hearing loss.

The Board considers Captain B's letter to be evidence of the general circumstances of duty in an armor unit of the ALARNG until the mid-1980s but no more.  The letter does not provide any evidence of a specific instance of acoustic trauma sustained by the Veteran during while performing ACDUTRA or IACDUTRA during a period of Federal National Guard service, rather than high noise exposure during periods of State National Guard duty.

As noted earlier, the probative evidence of record shows the Veteran manifested normal hearing bilaterally both at separation from active service in July 1970 and within one year afterwards.  There is no evidence of a specific incident of acoustic trauma during a period of ACDUTRA or IACDUTRA.  As earlier noted, the November 2004 examination report does not show a right ear hearing loss.  38 C.F.R. § 3.385.  In light of the above, the Board is constrained to find that the preponderance of the evidence shows the left ear hearing loss noted on the November 2004 examination report is not due to active service, as the Veteran's left ear hearing was normal at separation in July 1970 and one year later.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385.  The Board further finds the preponderance of the evidence shows the left ear hearing loss was not incurred during a period of ACDUTRA or IACDUTRA.  38 U.S.C.A. §§ 101(21), (22), and (24), 316, 502-505; 38 C.F.R. §§ 3.6(a), (c)(3), and (d).  The benefit sought on appeal is denied.

Tinnitus.

There is no evidence of a current diagnosis of tinnitus.  The Board acknowledges that there is no clinical test to confirm or disprove the presence of tinnitus.  Further, a layperson is certainly competent to provide evidence of ringing in the ears.  See 38 C.F.R. § 3.159(a)(2).  The Veteran noted on his VA Form 9 that his service and ALARNG records document the disorder.  Review of those documents, however, contradict the Veteran's assertion.

Service treatment records for the January to July 1970 period of active service are silent for any complaints of ringing of the ears.  The July 1970 Report Of Medical Examination For Separation reflects the Veteran's ears were assessed as normal, and there is no notation of tinnitus or other disorder of the ears.  Reports of Medical History of January 1971, August 1972, November 1982, June 1987, September 1992, and September 1999, reflect that the Veteran did not report any complaint of tinnitus.  This was also the case at his retirement from the ALARNG, as the Veteran did not report any history of ringing in the ears on his November 2004 Report of Medical History, and the November 2004 Report Of Medical Examination For Separation notes the Veteran's ears were assessed as normal, and there is no notation of tinnitus.  In light of these factors, even assuming arguendo that the Veteran currently experiences tinnitus, the preponderance of the evidence shows that it did not have its onset during his active service, nor did it result from an instance of acoustic trauma during a tour of ACDUTRA or IACDUTRA.  The discussion of Captain B's letter is also incorporated here by reference.  

In light of the above, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Hypertension.

VA defines "hypertension" as diastolic blood pressure predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm), confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).

There is no evidence of a current diagnosis of hypertension disease.  A July 2006 VA outpatient entry notes the Veteran's blood pressure reading was 183/91, and 150/81 on a recheck.  The entry does not, however, note a diagnosis or history of hypertension.  The entry notes the Veteran was present for his VA Compensation and Pension examination related to his right knee.

The Veteran's July 1970 Report of Medical History for his separation examination reflects that he denied any history of high blood pressure.  The July 1970 Report Of Medical Examination For Separation reflects the Veteran's blood pressure was 136/86, and his heart and vascular system were assessed as normal.  He was deemed physically fit for separation.  An August 1972 Report Of Medical Examination For ALARNG Annual reflects the Veteran's blood pressure was 112/72.  There is no indication the Veteran reported having been diagnosed with hypertension, or that he was taking prescribed medication for the disease.  Hence the evidence of record shows the Veteran's blood pressure was normal upon his separation from active service and one year later.  Thus, there is no factual basis for service connection on either a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board notes further that the November 2004 Report Of Medical Examination For ALARNG Medical Board reflects the Veteran's blood pressure was 134/77.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  Id.  The benefit sought on appeal is denied.

Prostate Disorder.

There is no evidence of a currently diagnosed prostate disorder.  As noted in the discussion of VA's compliance with the VCAA requirements, the Veteran was asked to provide medical evidence of the claimed disorder.  He neither provided such evidence nor asked the RO to obtain it for him.

Service treatment records for January to July 1970 reflect no complaints of or treatment for a prostate or other genitourinary symptoms.  The July 1970 Report Of Medical Examination For Separation reflects the Veteran's anus and rectum and genitourinary systems were assessed as normal.  The Veteran indicated on a September 1992 Annual Medical Certificate that he had a current prostate problem; but that event was an ALARNG matter, not a Federal one.  A private medical record of February and March 1994 contains a handwritten notation of "prostate med" without further explanation.  Neither the prior February 1994 nor subsequent April 1994 entry note any additional information to indicate the Veteran's prostate was a continuous chronic condition.  In any event, as already noted, the evidence of record shows that any prostate disorder did not have its onset during active service.  Further, the November 2004 Report Of Medical Examination also reflects that the Veteran's anus/rectum and genitourinary systems were assessed as normal.

Thus, the Board is Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.  

Arthritis Of Nonspecific Major Joints.

Service treatment records are silent for any complaints or treatment for joint-related symptomatology.  The Veteran denied any history of joint symptoms on the July 1970 Report of Medical History, and the July 1970 Report Of Medical Examination For Separation reflects the upper and lower extremities were assessed as normal.  There is no evidence of arthritis having manifested in a major joint within one year of separation from active service.  The January 1971 Report Of Medical Examination For Pre-Induction ALARNG, and the August 1972 Report Of Medical Examination For ALARNG Annual reflect the Veteran's upper and lower extremities were assessed as normal.  The June 1987 Report of Medical History reflects the Veteran reported arthritis of the elbows, toes, and fingers.  He denied any swelling or limitation, and he used aspirin.  This occurred, however, some 17 years after the Veteran's active service.  

In the absence of evidence of current diagnoses of arthritis of nonspecified major joints, and the absence of evidence of the onset of arthritis during active service, or within one year afterwards, the Board finds no factual basis for service connection.  Thus, the Board is Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Low Back.

Again, there is no evidence of a currently diagnosed low back disorder.  Service treatment records are silent for any complaints or treatment for back pain or back-related symptoms.  The July 1970 Report Of Medical Examination For separation reflects the Veteran denied any history of back trouble of any kind.  The July 1970 Report Of Medical Examination For Separation reflects the Veteran's spine was assessed as normal.  The November 2004 Report Of Medical Examination also reflects the spine was assessed as normal.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Left Knee.

There are no entries in the service treatment records for complaints or treatment of left knee symptoms.  The Veteran denied any history of complaints of tricked or locked knee on his July 1970 Report of Medical History for his examination at separation.  The July 1970 Report Of Medical Examination For Separation reflects that the lower extremities were assessed as normal.  Neither is there any evidence that left knee arthritis manifested to at least a compensable degree with one year of separation from active service.  The August 1972 Report Of Medical Examination For ALARNG Annual reflects that the lower extremities were assessed as normal.

A February 1994 entry of the Veteran's family physician notes the Veteran had bilateral knee pain, worse on the right, and that the Veteran had a strong family history for osteoarthritis.  January 1994 x-rays showed slight narrowing in the medial compartment.  The physician diagnosed bilateral patella chondromalacia and a possible degenerative or torn medial meniscus.  The Veteran's left knee continued to be symptomatic.  June 1994 records associated with the ALARNG note a request for a permanent profile for the Veteran due to bilateral knee osteoarthritis and chondromalacia.  The document notes the Veteran had undergone a right knee arthroscopy.  Thus, this was the state of affairs of the Veteran's left knee.  The preponderance of the evidence shows that the earliest date on which left knee arthritis was manifested is the Veteran's June 1987 Report of Medical History, 17 years after separation from active service.

The July 2006 VA examination report reflects that knee x-rays showed minimal patellofemoral osteoarthritis, and that was the diagnosis.  The Veteran had an event during January 2004, which is discussed further in the remand below related to the right knee.  The Line Of Duty Investigation and Determination, however, reflects involvement only of the right knee.  There is no evidence that the Veteran injured or aggravated the left knee during a tour of ACDUTRA or IACDUTRA.  The evidence of record shows the Veteran's left knee arthritis to have had its onset many years after his active service; and there is no claim or assertion that it is related to an injury that may have occurred during a tour of ACDUTRA or IACDUTRA.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307, 3.309(a).  As set forth earlier in the discussion of the legal standard for service connection, applicable law does not provide for presumptive periods where the period of service in issue is ACDUTRA or IACDUTRA.  Biggins, 1 Vet. App. at 477-78.  The benefit sought on appeal is denied.

To the extent the Veteran is claiming that he had hearing problems, acoustic trauma, ringing in the ears, problems with his blood pressure, prostate and joints, including the low back and left knee over the years that arose during his service, he is competent to do so.  However, in Reports of Medical History over the years, he denied having ear problems, hearing loss, joint problems, recurrent back pain.  In December 1999, he referenced swollen or painful joints and arthritis, but the only reference to joint problems were previous surgery to the right knee.  The Board does not find it likely that pertinent disability was present over this time, but the Veteran denied symptoms and no disability was found on accompanying examinations.  The Board does not find credible lay evidence that pertinent disability had its clinical onset in service or is otherwise related to active service.  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for prostate disorder is denied.

Entitlement to service connection for arthritis of major joints other than the knees is denied.

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for left knee disorder is denied.


REMAND

A Statement of Medical Examination reflects that the Veteran injured his right knee in January 2004 at Eglin Air Force Base, Florida.  The RO asked the Veteran to provide documentation of his duty status when he was injured, and the Veteran provided a copy of his pay statement.  The pay statement does not resolve the question of whether the Veteran was performing duty while in a Federal or State National Guard status.  There is no indication in the claims file that the RO inquired of the ALARNG.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall contact the appropriate office of the ALARNG and request copies of any special orders related to the Veteran for the period January 2004.  At a minimum, the ALARNG should be asked to provide documentation that shows the Veteran's duty status on January 11, 2004.  Was the Veteran performing ACDUTRA or IACDUTRA related to the Federal National Guard, or was his duty on that day in ALARNG (State) status?  The AMC/RO shall document all efforts to obtain this information.

2.  If, and only if, the Veteran was in a Federal National Guard status, send the claims file to a physician orthopedist for a comprehensive review.  Ask the orthopedist to render an opinion as to whether there is at least a 50-percent probability that the January 2004 incident aggravated, that is, lastingly worsened, the Veteran's existing post-operative right knee disorder.  If the answer is yes, please specify the permanent, measurable increase in right knee pathology that can be attributed to the January 2004 inservice injury.  A full explanation and rationale should be provided for any opinion rendered.  Should the examiner advise that the requested opinion cannot be rendered without an examination, the AMC/RO will arrange the examination.

The examiner is advised that the term, a "50-percent probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


